NO.
12-10-00125-CV
 
                        IN
THE COURT OF APPEALS
 
           TWELFTH COURT
OF APPEALS DISTRICT
 
                                     TYLER, TEXAS
ANTHONY WAYNE WHITE,                         §                  APPEAL
FROM THE 349TH
APPELLANT
 
V.                                                                         
 
THE STATE OF TEXAS, TEXAS                 §                   JUDICIAL
DISTRICT COURT
DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION, ISAAC F.
VASQUEZ AND BRENT L. CLAUS,
APPELLEES                                                     §                  ANDERSON
COUNTY, TEXAS
____________________________________________________________________________
                                                    MEMORANDUM
OPINION
                                                                PER
CURIAM
            This appeal is
being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b). Appellant, Anthony Wayne White,
perfected his appeal on April 19, 2010.  The clerk’s record was filed on May
27, 2010, making White’s brief due on or before June 28, 2010.  When White
failed to file his brief by June 28, 2010, this court notified him on July 14,
2010 that the brief was past due.  The notice warned that if no motion for
extension of time to file the brief was received by July 26, 2010, the appeal
would be dismissed for want of prosecution under Texas Rule of Appellate
Procedure 42.3(b).  Further, the notice informed White that the motion for
extension of time must contain a reasonable explanation for his failure to file
the brief and a showing that Appellees, The State of Texas, Texas Department of
Criminal Justice–Institutional Division, Isaac F. Vasquez, and Brent L. Claus,
had not suffered material injury thereby.
            To
date, White has neither complied with nor otherwise responded to this court’s
July 14, 2010 notice.  Accordingly, we dismiss the appeal for
want of prosecution.  See Tex.
R. App. P.  38.8(a)(1), 42.3.(b).
 
Opinion delivered July 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)